Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”), dated this 18th day of November 2014, is by
and among Fraternity Community Bancorp, Inc. (the “Company”) (the “Company”),
Stilwell Value Partners II, L.P. (“Stilwell Value Partners II”), Stilwell Value
Partners VII, L.P. (“Stilwell Value Partners VII”), Stilwell Activist Fund, L.P.
(“Activist Fund”), Stilwell Activist Investments, L.P. (“Activist Investments”),
Stilwell Partners, L.P. (“Stilwell Partners”), Stilwell Value LLC (“Stilwell
Value”), and Joseph Stilwell, an individual (such parties other than the Company
being referred to collectively herein as the “Stilwell Group,” and each
individually, other than the Company, a “Stilwell Group Member”), and Corissa J.
Briglia, an individual (the “Nominee”).

RECITALS

WHEREAS, the Company, the Stilwell Group and the Nominee have agreed that it is
in their mutual interests to enter into this Agreement.

NOW THEREFORE, in consideration of the Recitals and the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Representations and Warranties of the Stilwell Group Members. The Stilwell
Group Members individually and collectively represent and warrant to the
Company, as follows:

(a) Each Stilwell Group Member and the Nominee has fully disclosed in Exhibit A
to this Agreement the total number of shares of common stock of the Company, par
value $0.01 per share (“Company Common Stock”), as to which it or he/she is the
beneficial owner, and neither the Stilwell Group nor any Stilwell Group Member
nor the Nominee nor any of their affiliates has (i) a right to acquire any
interest in any capital stock of the Company, or (ii) a right to vote any shares
of capital stock of the Company other than as set forth in Exhibit A;

(b) The Stilwell Group and each Stilwell Group Member have full power and
authority to enter into and perform their obligations under this Agreement, and
the execution and delivery of this Agreement by the Stilwell Group and each
Stilwell Group Member has been duly authorized by the Stilwell Group and each
Stilwell Group Members. This Agreement constitutes a valid and binding
obligation of the Stilwell Group and the Stilwell Group Members, and the
performance of its terms will not constitute a violation of any limited
partnership agreement, operating agreement, bylaws, or any agreement or
instrument to which the Stilwell Group or any Stilwell Group Member is a party;

(c) There are no other persons who, by reason of their personal, business,
professional or other arrangement with the Stilwell Group or any Stilwell Group
Member, have agreed, in writing or orally, explicitly or implicitly, to take any
action on behalf of or in lieu of the Stilwell Group or any Stilwell Group
Member that would be prohibited by this Agreement; and

(d) Except for the Confidentiality Agreement dated September 17, 2014 between
certain Stilwell Group Members and the Company (the “Confidentiality
Agreement”), there are no arrangements, agreements or understandings concerning
the subject matter of this Agreement between the Stilwell Group or any Stilwell
Group Member and the Company or between the Stilwell Group or any Stilwell Group
Member and the Nominee other than as set forth in this Agreement.

2. Representations and Warranties of the Company.

(a) The Company hereby represents and warrants to the Stilwell Group that the
Company has full power and authority to enter into and perform its obligations
under this Agreement and that the execution and delivery of this Agreement by
the Company has been duly authorized by the Board of Directors of the Company.
This Agreement constitutes a valid and binding obligation of the Company, and
the performance of its terms will not constitute a violation of its articles of
incorporation or bylaws or any agreement or instrument to which the Company is a
party.



--------------------------------------------------------------------------------

(b) The Company hereby represents and warrants to the Stilwell Group that except
for the Confidentiality Agreement there are no arrangements, agreements, or
understandings concerning the subject matter of this Agreement between the
Stilwell Group or any Stilwell Group Member and the Company other than as set
forth in this Agreement.

3. Covenants.

(a) During the term of this Agreement, the Company covenants and agrees as
follows:

(i) Upon the execution of this Agreement, the Board of Directors of the Company
will be expanded by one board seat, and the Nominee will be appointed a director
of the Company to serve in the class of directors with terms expiring at the
Company’s 2016 annual meeting of shareholders or until her successor, if any, is
elected and qualified. Upon the execution of this Agreement, the Board of
Directors of the Company will cause the Board of Directors of the Company’s
wholly owned subsidiary, Fraternity Federal Savings and Loan Association (the
“Association”), to expand the Association’s Board of Directors by one board seat
and to appoint the Nominee to fill the vacancy created by the expansion of the
Association’s Board of Directors to serve in the class of directors with terms
expiring at the Association’s 2016 annual meeting of shareholders or until her
successor, if any, is elected and qualified;

(ii) Upon her appointment and qualification to the Company’s and the
Association’s Boards of Directors, the Nominee shall be treated on a consistent
basis with other members of the Company’s and the Association’s Boards of
Directors with respect to compensation and benefits; and

(iii) Should the Nominee’s position as a director of the Company or the
Association be terminated during the term of this Agreement due to her
resignation, death, permanent disability or otherwise, the Company shall appoint
a replacement director, selected by Mr. Stilwell (“Replacement Director”),
subject to the approval of the Company, which approval shall not be unreasonably
withheld, and the Replacement Director shall, subject to the receipt of any
necessary approvals of the FRB and/or the OCC and his or her agreement to honor
the provisions of Sections 3(d) and 3(e) hereof, be appointed to the Boards of
the Company and the Association.

(b) During the term of this Agreement, the Stilwell Group and each Stilwell
Group Member covenant and agree not to do the following, directly or indirectly,
alone or in concert with any affiliate, other group or other person:

(i) own, acquire, offer or propose to acquire or agree to acquire, whether by
purchase, tender or exchange offer, or through the acquisition of control of
another person or entity (including by way of merger or consolidation) any
additional shares of the outstanding Company Common Stock, any rights to vote or
direct the voting of any additional shares of Company Common Stock, or any
securities convertible into Company Common Stock (except by way of stock splits,
stock dividends, stock reclassifications or other distributions or offerings
made available and, if applicable, exercised on a pro rata basis, to holders of
the Company Common Stock generally);

(ii) without the Company’s prior written consent, directly or indirectly, sell,
transfer or otherwise dispose of any interest in the Stilwell Group’s shares of
Company Common Stock to any person the Stilwell Group believes, after reasonable
inquiry, would be beneficial owner after any such sale or transfer of more than
5% of the outstanding shares of the Company Common Stock;

(iii) (A) propose or seek to effect a merger, consolidation, recapitalization,
reorganization, sale, lease, exchange or other disposition of substantially all
the assets of, or other business combination involving, or a tender or exchange
offer for securities of, the Company or the Association or any material portion
of the Company’s or the Association’s business or assets or any type of
transaction that would result in a change in control of the Company (any such
transaction described in this clause (A) is a “Company Transaction” and any
proposal or other action seeking to effect a Company Transaction as described in
this clause (A) is defined as a “Company Transaction Proposal”), (B) seek to
exercise any control or influence over the management of the Company or the
Boards of Directors of the Company or the Association or any of the businesses,
operations or policies of the Company or the Association, (C) present to the
Company, its shareholders or any third party any proposal constituting or that
could reasonably be expected to result in a Company Transaction, or (D) seek to
effect a change in control of the Company;

 

2



--------------------------------------------------------------------------------

(iv) publicly suggest or announce its willingness or desire to engage in a
transaction or group of transactions or have another person engage in a
transaction or group of transactions that would constitute or could reasonably
be expected to result in a Company Transaction or take any action that might
require the Company to make a public announcement regarding any such Company
Transaction;

(v) initiate, request, induce, encourage or attempt to induce or give
encouragement to any other person to initiate any Company Transaction Proposal,
or otherwise provide assistance to any person who has made or is contemplating
making, or enter into discussions or negotiations with respect to, any Company
Transaction Proposal;

(vi) solicit proxies or written consents or assist or participate in any other
way, directly or indirectly, in any solicitation of proxies or written consents,
or otherwise become a “participant” in a “solicitation,” or assist any
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 of
Regulation 14A and Instruction 3 of Item 4 of Schedule 14A, respectively, under
the Securities Exchange Act of 1934) in opposition to any recommendation or
proposal of the Company’s Board of Directors, or recommend or request or induce
or attempt to induce any other person to take any such actions, or seek to
advise, encourage or influence any other person with respect to the voting of
(or the execution of a written consent in respect of) the Company Common Stock,
or execute any written consent in lieu of a meeting of the holders of the
Company Common Stock or grant a proxy with respect to the voting of the capital
stock of the Company to any person or entity other than the Board of Directors
of the Company;

(vii) initiate, propose, submit, encourage or otherwise solicit shareholders of
the Company for the approval of one or more shareholder proposals or induce or
attempt to induce any other person to initiate any shareholder proposal, or seek
election to, or seek to place a representative or other affiliate or nominee on,
the Company’s Board of Directors (other than with respect to the provisions of
Sections 3(a)(i) and (iii), providing for the possible appointment of the
Nominee, Alternate or Replacement Director) or seek removal of any member of the
Company’s or the Association’s Boards of Directors;

(viii) form, join in or in any other way (including by deposit of the Company’s
capital stock) participate in a partnership, pooling agreement, syndicate,
voting trust or other group with respect to Company Common Stock, or enter into
any agreement or arrangement or otherwise act in concert with any other person,
for the purpose of acquiring, holding, voting or disposing of Company Common
Stock;

(ix) (A) join with or assist any person or entity, directly or indirectly, in
opposing, or make any statement in opposition to, any proposal or director
nomination submitted by the Company’s Board of Directors to a vote of the
Company’s shareholders, or (B) join with or assist any person or entity,
directly or indirectly, in supporting or endorsing (including supporting,
requesting or joining in any request for a meeting of shareholders in connection
with), or make any statement in favor of, any proposal submitted to a vote of
the Company’s shareholders that is opposed by the Company’s Board of Directors;

(x) vote for any nominee or nominees for election to the Board of Directors of
the Company other than those nominated or supported by the Company’s Board of
Directors;

(xi) except in connection with the enforcement of this Agreement, initiate or
participate, by encouragement or otherwise, in any litigation against the
Company or the Association or their respective officers and directors, or in any
derivative litigation on behalf of the Company or the Association, except for
testimony which may be required by law;

(xii) advise, assist, encourage or finance (or arrange, assist or facilitate
financing to or for) any other person in connection with any of the matters
restricted by, or otherwise seek to circumvent the limitations of, this
Agreement; and

 

3



--------------------------------------------------------------------------------

(xiii) announce an intention to do, or enter into any arrangement or
understanding with others to do, any of the actions restricted or prohibited
under clauses (i) through (xii) of this Section 3(b), or publicly announce or
disclose any request to be excused from any of the foregoing obligations of this
Section 3(b).

(c) At any Company annual or special meeting of shareholders during the the term
of this Agreement, the Stilwell Group Members agree (i) to vote all of the
shares of Company Common Stock they or any of them beneficially own in favor of
the nominees for election or reelection as director of the Company selected by
the Board of Directors of the Company and agree otherwise to support such
director candidates, and (ii) with respect to any other proposal submitted by
any Company shareholder to a vote of the Company shareholders, to vote all of
the shares of Company Common Stock they beneficially own in accordance with the
recommendation of the Company’s Board of Directors with respect to any such
shareholder proposal.

(d) During the term of this Agreement, each Stilwell Group Member and the
Nominee agree not to disparage the Company, the Association or any of their
directors (including nominees supported by the Company’s Board of Directors),
officers or employees in any public or quasi-public forum, and the Company and
the Association agree not to disparage the Stilwell Group and the Nominee in any
public or quasi-public forum.

(e) (i) The Nominee agrees that during the term of this Agreement she will not
take any action, directly or indirectly, which, if the Nominee were deemed to be
a Stilwell Group Member, would be in violation of or inconsistent with any of
the covenants and agreements made by the Stilwell Group in clauses (ii), (iii),
(iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and (xii) of Section 3(b)
hereof, provided, however, that nothing herein shall prevent or limit the
Nominee, upon her appointment and qualification as a director of the Company and
the Association, from expressing her views or positions on matters related to
the Company’s or the Association’s business, operations or policies to other
members of the Company’s or the Association’s Board of Directors at duly
convened meetings of the Company’s or the Association’s Board of Directors in
such manner as may be necessary and appropriate in order to fulfill her duties
as a director;

(ii) In the event that the Nominee, breaches clause (i) of this Section 3(e),
she shall promptly resign her positions as a director of the Company and the
Association; in the event that the Nominee fails to resign after a breach in
accordance with the provisions of this clause (ii), the Nominee agrees that the
remaining directors of the Company and the Association, by majority vote
thereof, may remove the Nominee, from her directorship positions with the
Company and the Association;

(iii) The Nominee, and any Replacement Director, agrees to promptly submit her
resignation as a director in the event of the termination of this Agreement
prior to the Company’s 2016 annual meeting of shareholders.

(f) Upon the commencement of the Nominee’s services as a director of the
Company, the Company, the Stilwell Group and the Nominee, will enter into a
Non-Disclosure Agreement, substantially in the form attached as Exhibit B
hereto, which shall remain in force through the Nominee’s tenure on the Board of
Directors.

(g) If the Company announces a merger, sale or the substantial disposition of
its assets to a third-party, the Stilwell Group and each Stilwell Group Member
shall be entitled to sell their shares.

4. Right of First Refusal

The Stilwell Group and each Stilwell Group Member hereby grant an irrevocable
right of first refusal to the Company to purchase shares of Company Common Stock
beneficially owned by any of the Stilwell Group Members that any Stilwell Group
Member intends to sell (“Right of First Refusal”). A “sale” shall not include
any transfer from a Stilwell Group Member to an affiliate as contemplated under
Section 11 herein. Such Right of First Refusal shall be exercised in the
following manner: the Stilwell Group Member intending to sell any shares of
Company Common Stock shall provide notice to the Company of intent to sell
together with the quantity of shares to be sold. The Company shall have two
business days to give notice to such Stilwell Group Member of its intent to
exercise its Right of First Refusal to acquire such shares. If the Company gives
timely notice of its intent to exercise such Right of First Refusal with respect
to such shares, then it shall have five business days to tender the Exercise
Price (as

 

4



--------------------------------------------------------------------------------

defined herein) for such shares to the selling Stilwell Group Member, and that
Stilwell Group Member shall then convey title to such shares to the Company or
its designee. The “Exercise Price” shall be the volume-weighted average price
for the Company Common Stock as derived from Bloomberg for the five trading days
prior to the date on which such Stilwell Group Member gave notice. Failure of
the Company to give timely notice to such selling Stilwell Group Member will
excuse the Stilwell Group from any obligation with respect to those shares so
long as that Stilwell Group Member sells such shares within 30 days of the date
on which that Stilwell Group Member gave its notice of its intent to sell
shares, but will not affect the Company’s Right of First Refusal with respect to
any other shares beneficially owned by that or any other Stilwell Group Member
which was not the subject of the Stilwell Group Member’s notice of its intent to
sell shares.

5. Notice of Breach and Remedies.

The parties expressly agree that an actual or threatened breach of this
Agreement by any party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.

The Stilwell Group and each Stilwell Group Member expressly agree that they will
not be excused or claim to be excused from performance under this Agreement as a
result of any material breach by the Company unless and until the Company is
given written notice of such breach and thirty (30) business days either to cure
such breach or seek relief in court. If the Company seeks relief in court, the
Stilwell Group and each Stilwell Group Member irrevocably stipulate that any
failure to perform by the Stilwell Group and/or any Stilwell Group Member or any
assertion by the Stilwell Group and/or any Stilwell Group Member that they are
excused from performing their obligations under this Agreement would cause the
Company irreparable harm, that the Company shall not be required to provide
further proof of irreparable harm in order to obtain equitable relief and that
the Stilwell Group and each Stilwell Group Member shall not deny or contest that
such circumstances would cause the Company irreparable harm. If, after such
thirty (30) business day period, the Company has not either reasonably cured
such material breach or obtained relief in court, the Stilwell Group or each
Stilwell Group Member may terminate this Agreement by delivery of written notice
to the Company.

The Company expressly agrees that it will not be excused or claim to be excused
from performance under this Agreement as a result of any material breach by the
Stilwell Group or any Stilwell Group Member unless and until the Stilwell Group
and each Stilwell Group Member is given written notice of such breach and thirty
(30) business days either to cure such breach or seek relief in court. If the
Stilwell Group or any Stilwell Group Member seeks relief in court, the Company
irrevocably stipulates that any failure to perform by the Company or any
assertion by the Company that it is excused from performing its obligations
under this Agreement would cause the Stilwell Group and each Stilwell Group
Member irreparable harm, that the Stilwell Group or any Stilwell Group Member
shall not be required to provide further proof of irreparable harm in order to
obtain equitable relief and that the Company shall not deny or contest that such
circumstances would cause the Stilwell Group and each Stilwell Group Member
irreparable harm. If, after such thirty (30) business day period, the Stilwell
Group or the Stilwell Group Member has not either reasonably cured such material
breach or obtained relief in court, the Company may terminate this Agreement by
delivery of written notice to the Stilwell Group and each Stilwell Group Member.

6. Term. This Agreement shall be effective upon the execution of the Agreement,
and will remain in effect for a period expiring as of the close of business on
the date of the Company’s 2016 annual meeting of shareholders.

7. Publicity. Any press release or publicity with respect to this Agreement or
any provisions hereof shall be jointly prepared and issued by the parties
hereto. During the term of this Agreement, no party to this Agreement shall
cause, discuss, cooperate or otherwise aid in the preparation of any press
release or other publicity concerning any other party to this Agreement or its
operations without the prior approval of such other party, which approval shall
not be unreasonably withheld; provided that the parties shall be entitled to
make such filings as each deems necessary to comply with securities laws.

 

5



--------------------------------------------------------------------------------

8. Notices. All notices, communications and deliveries required or permitted by
this Agreement shall be made in writing signed by the party making the same,
shall specify the Section of this Agreement pursuant to which it is given or
being made and shall be deemed given or made (a) on the date delivered if
delivered by telecopy or in person, (b) on the third Business Day after it is
mailed if mailed by registered or certified mail (return receipt requested)
(with postage and other fees prepaid) or (c) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:

 

Stilwell Group:    Joseph Stilwell    111 Broadway, 12th Floor    New York, New
York 10006    Facsimile: 212-269-2675 With a copy to:    E. J. Borrack, Esq.   
c/o The Stilwell Group    111 Broadway, 12th Floor    New York, New York 10006
   Facsimile: 212-269-2675 Nominee:    Corissa J. Briglia    c/o The Stilwell
Group    111 Broadway, 12th Floor    New York, New York 10006    Facsimile:
212-269-2675 The Company:    Thomas K. Sterner    Chairman of the Board and
Chief Executive Officer    Fraternity Community Bancorp, Inc.    764 Washington
Boulevard    Baltimore, Maryland 21230    Facsimile: 410-752-3806 With a copy
to:    Joel E. Rappoport, Esq.    Kilpatrick Townsend & Stockton LLP    607 14th
Street, NW, Suite 900    Washington, DC 20005    Facsimile: 202-204-5620

9. Governing Law and Choice of Forum. Unless applicable federal law or
regulation is deemed controlling, Maryland law shall govern the construction and
enforceability of this Agreement. Any and all actions concerning any dispute
arising hereunder shall be filed and maintained in the United States District
Court for the State of Maryland or, if there is no basis for federal
jurisdiction, in the Circuit Court for Baltimore City. The Stilwell Group, the
Stilwell Group Members the Nominee agree that the United States District Court
for the State of Maryland and the Circuit Court for Baltimore City may exercise
personal jurisdiction over them in any such actions.

10. Severability. If any term, provision, covenant or restriction of this
Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

11. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the successors and assigns, and
transferees by operation of law, of the parties. Except as otherwise expressly
provided, this Agreement shall not inure to the benefit of, be enforceable by or
create any right or cause of action in any person, including any shareholder of
the Company, other than the parties to the Agreement. Nothing contained herein
shall prohibit any Stilwell Group Member from transferring any portion or all of
the shares of Company Common Stock owned thereby at any time to any affiliate of
the Stilwell Group or any other Stilwell Group Member but only if the transferee
agrees in writing for the benefit of the Company (with a copy thereof to be
furnished to the Company prior to such transfer) to be bound by the terms of
this Agreement (any such transferee shall be included in the terms “Stilwell
Group” and “Stilwell Group Member”).

 

6



--------------------------------------------------------------------------------

12. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants shall survive the execution and delivery of this
Agreement and shall continue for the term of this Agreement unless otherwise
provided.

13. Amendments. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement executed by all of the parties.

14. Definitions. As used in this Agreement, the following terms shall have the
meanings indicated, unless the context otherwise requires:

(a) The term “acquire” means every type of acquisition, whether effected by
purchase, exchange, operation of law or otherwise.

(b) The term “acting in concert” means (i) knowing participation in a joint
activity or conscious parallel action towards a common goal, whether or not
pursuant to an express agreement, or (ii) a combination or pooling of voting or
other interests in the securities of an issuer for a common purpose pursuant to
any contract, understanding, relationship, agreement or other arrangement,
whether written or otherwise.

(c) The term “affiliate” means, with respect to any person, a person or entity
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with such other person.

(d) The term “beneficial owner” shall have the meaning ascribed to it, and be
determined in accordance with, Rule 13d-3 of the Securities and Exchange
Commission’s Rules and Regulations under the Securities Exchange Act of 1934.

(e) The term “change in control” denotes circumstances under which: (i) any
person or group becomes the beneficial owner of shares of capital stock of the
Company or the Association representing 25% or more of the total number of votes
that may be cast for the election of the Boards of Directors of the Company or
the Association, (ii) the persons who were directors of the Company or the
Association cease to be a majority of the Board of Directors, in connection with
any tender or exchange offer (other than an offer by the Company or the
Association), merger or other business combination, sale of assets or contested
election, or combination of the foregoing, or (iii) shareholders of the Company
or the Association approve a transaction pursuant to which substantially more
than 50% of the assets of the Company or the Association will be sold.

(f) The term “control” (including the terms “controlling,” “controlled by,” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management, activities or policies
of a person or organization, whether through the ownership of capital stock, by
contract, or otherwise.

(g) The term “group” has the meaning as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934.

(h) The term “person” includes an individual, group acting in concert,
corporation, partnership, association, joint stock company, trust,
unincorporated organization or similar company, syndicate, entity, or any other
group formed for the purpose of acquiring, holding or disposing of the equity
securities of the Company.

(i) The term “transfer” means, directly or indirectly, to sell, gift, assign,
pledge, encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, gift,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Company Common Stock or any interest in any
Company Common Stock; provided, however, that a merger or consolidation in which
the Company is a constituent corporation shall not be deemed to be the transfer
of any common stock beneficially owned by the Stilwell Group or a Stilwell Group
Member.

 

7



--------------------------------------------------------------------------------

(j) The term “vote” means to vote in person or by proxy, or to give or authorize
the giving of any consent as a shareholder on any matter.

15. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

16. Duty to Execute. Each party agrees to execute any and all documents, and to
do and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.

17. Termination. This Agreement shall cease, terminate and have no further force
and effect upon the expiration of the term as set forth in Section 6, unless
earlier terminated pursuant to Section 5 hereof or by mutual written agreement
of the parties.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 

STILWELL VALUE PARTNERS II, L.P. By:   Stilwell Value LLC   General Partner By:
 

/s/ Joseph Stilwell

  Joseph Stilwell   Managing Member STILWELL VALUE PARTNERS VII, L.P. By:  
Stilwell Value LLC   General Partner By:  

/s/ Joseph Stilwell

 

Joseph Stilwell

Managing Member

STILWELL ACTIVIST INVESTMENTS, L.P. By:   Stilwell Value LLC   General Partner
By:  

/s/ Joseph Stilwell

  Joseph Stilwell   Managing Member STILWELL PARTNERS, L.P. By:  

/s/ Joseph Stilwell

  Joseph Stilwell   General Partner STILWELL VALUE LLC By:  

/s/ Joseph Stilwell

  Joseph Stilwell   Managing Member STILWELL ACTIVIST FUND, L.P. By:   Stilwell
Value LLC   General Partner By:  

/s/ Joseph Stilwell

  Joseph Stilwell   Managing Member JOSEPH STILWELL By:  

/s/ Joseph Stilwell

  Joseph Stilwell

 

9



--------------------------------------------------------------------------------

FRATERNITY COMMUNITY BANCORP, INC. By:  

/s/ Thomas K. Sterner

  Thomas K. Sterner   Chairman of the Board and Chief Executive Officer CORISSA
J. BRIGLIA By:  

/s/ Corissa J. Briglia

  Corissa J. Briglia

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Number of Shares of Company Common Stock held:

 

Stilwell Group Member

   Number of Shares  

Stilwell Value Partners II, L.P.

     29,331   

Stilwell Value Partners VII, L.P.

     41,106   

Stilwell Activist Investments, L.P.

     12,957   

Stilwell Partners, L.P.

     26,462   

Stilwell Activist Fund, L.P.

     1,936   

Joseph Stilwell

     0   

Corissa J. Briglia

     0   



--------------------------------------------------------------------------------

EXHIBIT B

NON-DISCLOSURE AGREEMENT

THIS NON-DISCLOSURE AGREEMENT (this “Agreement”), is made and entered into as of
the date on which it is fully executed, as indicated by signatures below, by and
among Fraternity Community Bancorp, Inc. (the “Company”), the Stilwell Group
(composed of Stilwell Value Partners II, L.P., Stilwell Value Partners VII,
L.P., Stilwell Activist Fund, L.P., Stilwell Activist Investments, L.P.,
Stilwell Partners, L.P., Stilwell Value LLC, and Joseph Stilwell, an individual,
and their employees and representatives), and Corissa J. Briglia, a director
recommended by the Stilwell Group (the “Director”).

WHEREAS, the Director is a member of the Board of Directors of the Company and
its wholly owned subsidiary, Fraternity Federal Savings and Loan Association
(the “Association”);

WHEREAS, the Company, the Stilwell Group and the Director have agreed that it is
in their mutual interests to enter into this Agreement as hereinafter described.

NOW THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties hereto mutually agree as follows:

1. In connection with the Director serving on the Boards of Directors of the
Company and the Association, the Director and other Company employees,
directors, and agents may divulge nonpublic information concerning the Company
and its subsidiaries to the Stilwell Group and such information may be shared
among the Stilwell Group’s employees and agents who have a need to know such
information. The Stilwell Group expressly agrees to maintain all nonpublic
information concerning the Company and its subsidiaries in confidence. The
Stilwell Group expressly acknowledges that federal and state securities laws may
prohibit a person from purchasing or selling securities of a company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities, while the first-mentioned person is in possession of
material nonpublic information about such company. The Stilwell Group agrees to
comply with the Company’s insider trading policies and procedures, as in effect
from time to time, to the same extent as if it were a director of the Company.
To the extent any nonpublic information concerning the Company and its
subsidiaries received by the Stilwell Group is material, this Agreement is
intended to satisfy the confidentiality agreement exclusion of Regulation FD of
the U.S. Securities and Exchange Commission (the “SEC”) set forth in Rule
100(b)(2)(ii) of Regulation FD of the SEC.

2. Each of the Stilwell Group and the Director represents and warrants to the
Company that this Agreement has been duly and validly authorized (in the case of
the entity members of the Stilwell Group), executed and delivered by them, and
is a valid and binding agreement enforceable against them in accordance with its
terms.

3. The Director hereby further confirms to the Company that no event has
occurred with respect to the Director that would require disclosure in a
document filed by the Company with the SEC pursuant to the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, under
Item 401(f) or Item 404(a) of SEC Regulation S-K.

4. The Stilwell Group acknowledges that with regard to its obligations to
maintain the confidentiality of nonpublic information of the Company and its
subsidiaries, monetary damages may not be a sufficient remedy for any breach or
threatened breach of this Agreement and that, in addition to all other remedies,
the Company may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for such breach, and agrees that in conjunction
therewith the Company shall not be required to post any bond.

5. This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties in connection therewith not referred to herein, including the
Confidentiality Agreement dated September 17, 2014 between the parties.



--------------------------------------------------------------------------------

6. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Maryland, without regard to choice of law principles that
may otherwise compel the application of the laws of any other jurisdiction. Each
of the parties hereby irrevocably consents to the exclusive jurisdiction of the
state and federal courts sitting in the State of Maryland to resolve any dispute
arising from this Agreement and waives any defense of inconvenient or improper
forum.

7. The terms and provisions of this Agreement shall be deemed severable and, in
the event any term or provision hereof or portion thereof is deemed or held to
be invalid, illegal or unenforceable, such provision shall be conformed to
prevailing law rather than voided, if possible, in order to achieve the intent
of the parties, and, in any event, the remaining terms and provisions of this
Agreement shall nevertheless continue and be deemed to be in full force and
effect and binding upon the parties.

8. All representations, warranties, covenants and agreements made herein shall
survive the execution and delivery of this Agreement.

9. This Agreement may not be modified, amended, altered or supplemented except
upon the execution and delivery of a written agreement executed by all of the
parties hereto.

10. This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the undersigned as this          day of                 
2014.

 

STILWELL VALUE PARTNERS II, L.P. By:   Stilwell Value LLC   General Partner By:
 

 

  Joseph Stilwell   Managing Member STILWELL VALUE PARTNERS VII, L.P. By:  
Stilwell Value LLC   General Partner By:  

 

 

Joseph Stilwell

Managing Member

STILWELL ACTIVIST INVESTMENTS, L.P. By:   Stilwell Value LLC   General Partner
By:  

 

  Joseph Stilwell   Managing Member STILWELL PARTNERS, L.P. By:  

 

  Joseph Stilwell   General Partner STILWELL VALUE LLC By:  

 

  Joseph Stilwell   Managing Member STILWELL ACTIVIST FUND, L.P. By:   Stilwell
Value LLC   General Partner By:  

 

  Joseph Stilwell   Managing Member JOSEPH STILWELL By:  

 

  Joseph Stilwell



--------------------------------------------------------------------------------

FRATERNITY COMMUNITY BANCORP, INC. By:  

 

  Thomas K. Sterner   Chairman of the Board and Chief Executive Officer CORISSA
J. BRIGLIA By:  

 

  Corissa J. Briglia